Citation Nr: 1314824	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from November 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to increased ratings for low back pain with degenerative changes and for migraine headaches.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the August 2009 statement of the case.  In fact, she indicated in her September 2009 VA Form 9 that she was only appealing the issues of entitlement to increased evaluation for her service-connected knee disabilities. See 38 C.F.R. § 20.202.  Accordingly, the issues of entitlement to an increased evaluation for her back disability and migraine headaches no longer remain in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her September 2009 substantive appeal, the Veteran requested a hearing before the Board at the RO.  She was scheduled for such a hearing in November 2010; however, she failed to report.  In a December 2010 letter, the Veteran stated that she did not appear for her scheduled hearing because she did not have a car and the person scheduled to drive her to the hearing cancelled at the last minute.  She noted that she did not have another ride.  Accordingly, the Veteran was rescheduled for another hearing in January 2011; however, she again failed to report.  

In a February 2011 letter, the Veteran notified the Board that she failed to report for her scheduled hearing the prior month because she did not have a car.  Someone was supposed to drive her, but that person cancelled at the last minute because he or she feared travelling through the bad weather forecasted for the mountain pass that they would have to drive through.  She requested that she be given one more chance to appear at a hearing and indicated that she would be there.

Pursuant to 38 C.F.R. § 20.704(d) (2012), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2012).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in Nashville, Tennessee. 

The Board takes this opportunity to remind the Veteran that the duty to assist is not always a one-way-street.  See 20.704(d); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If she fails to appear for the hearing, her request could be considered withdrawn and the case may be decided on the evidence already of record.
  
Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


